Title: To James Madison from William C. C. Claiborne, 4 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 4 August 1805, New Orleans. “I have the Honor to transmit You, a Copy of a Letter from the Mayor of this City, communicating to me, three Decrees of the City Council, (which in their execution required my co-operation) together with a Copy of my response. Those papers sufficiently explain themselves, and it remains only for me to say, that the evacuation of the Forts alluded to in one of the Decrees, is considered by me as advisable. These Forts give no security to the Town; some eligible position for its defence, and that of the Country generally on the Mississippi, aught to be selected some where about the English turn, and should be strongly fortified.”
         